DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Palogen, Inc. application filed with the Office on 16 July 2020.

Claims 1-17 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 910, shown in Figure 9; and element 1026, shown in Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the changing of frequencies to obtain a plurality of frequencies over which a plurality of currents are received.  Nothing in instant claim 1 claim gives light into how frequencies are changed such that current readings from the claimed first biasing voltage applied across a sensing electrode are obtained over “a plurality of frequencies”  Therefore, instant claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.  As all other pending claims ultimately depend from instant claim 1, they are also rejected for the same reasoning.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the reference data set is obtained.  Nothing in instant claim 1 recites how the required reference data set is made….is a prior set of experiments, or a theoretically modelled data set, or something else entirely?  As this issues is not clear, instant claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.  As all other pending claims ultimately depend from instant claim 1, they are also rejected for the same reasoning. 

Instant claim 7 recites the limitation, “. . . further comprising analyzing the respective values of the selecting voltage and the final biasing voltage, and the final detected data set to identify an oligonucleotide”.  However, it is uncertain how the identity of an oligonucleotide can be performed, as the instant claims set has not set forth any positive recitation of the presence of an oligonucleotide or even a sample that possibly could contain an oligonucleotide.  Therefore, instant claim 1 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.  Claim 8 depends from claim 7, and is thus rejected for the same reasoning.

Claims 13 and 14 recite the limitations “VG1 and VG2” and “VG3 and VG4”, respectively.  However, these limitations are not defined, nor do these designations have unambiguous meaning to one of ordinary skill in the art.  Therefore, claims 13 and 14 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim 16 recites the limitation, “. . . wherein the second biasing voltage is determined by analyzing the calibration data set and the first biasing voltage”.  However, how analyzing the calibration data set is used in combination with the first biasing voltage to yield the second biasing voltage is not set forth.  Therefore, claim 16 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Instant Claims in View of the Prior Art
Instant independent claim 1 is the only independent claim present.  No reference was found that fully taught or suggested all the instant limitations recited in claim 1.  The closest prior art reference is considered to be a US Patent Application Publication to Mager, et al. (US 2017/0370903 A1; hereinafter, “Mager”).  Mager discloses a multi-cell nanopore-based sequencing chips and methods can employ formation, characterization, calibration, and/or normalization techniques.  Mager teaches generating a calibration data set from relative frequencies of currents received from a plurality of nanopores, however it is for the purpose of identifying the usable nanopores, not for adjusting the biasing voltage, as recited by instant claim 1.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
13 September 2022